DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 and 9 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein a first column of pixels in the pixel dense area is aligned with a second column of pixels in the pixel sparse area along a column direction, with a third column of pixels in the pixel dense area aligned with a space of the pixel sparse area, to make a pixel unit density of pixel units in the pixel dense area greater than that of pixel units in the pixel sparse area, wherein the pixel sparse area has a plurality of pixel units forming a plurality of separated pixel matrices, the plurality of pixel matrices are evenly arranged and have a same shape, wherein the first column of pixels and an adjacent fourth column of pixels in the pixel dense area are aligned with two second columns of pixels of the pixel matrix in the pixel sparse area along the column direction, the third column of pixels is adjacent to the fourth column of pixels, wherein the third column of pixels in the pixel dense area is aligned with a space between two adjacent pixel matrices in the pixel sparse area” in combination with the other required elements of claim 1 and “a pixel unit density of pixel units in the pixel dense area greater than that of pixel units in the pixel sparse area, wherein a pixel unit density is gradually decreased row-by-row from an inner side to an outer side in the pixel sparse area, and a pitch between adjacent pixel units gradually becomes larger and accommodates to an outer diameter of a signal line” in combination with the other required elements of claim 9.
Specifically, the limitations are material to the inventive concept of the application in hand to form a flexible foldable display screen with reliable transmission of control signal and power signal.
Dependent claims 5, 7-8 and 10 are respectively dependent on currently amended allowable independent claim 1 or 9. Therefore, claims 5, 7-8 and 10 incorporate the allowable limitations of claim 1 or 9. Consequently, claims 5, 7-8 and 10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/               Examiner, Art Unit 2812